Citation Nr: 1724321	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  10-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1973 to April 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is now with the RO in Cleveland, Ohio.

In April 2016, the Veteran testified at a Video Conference Hearing before the undersigned; a transcript is included in the record.  In August 2016, the appeal was remanded for further evidentiary development, to include a VA examination for chronic obstructive pulmonary disease and asthma.  Given the various respiratory/lung findings in the record, the Board has expanded its characterization of the Veteran's claimed disability as noted above. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal, and the nature of this claim, the Board finds that it is necessary to remand this claim once again. 

Since the October 2016 VA respiratory conditions examination, additional evidence has been added to the claims file regarding lung findings that was not considered by the October 2016 VA examination.  Historically, in 2012 the Veteran was diagnosed with non-Hodgkin's lymphoma/follicular lymphoma.  Medical records from this time note that the Veteran had nodules in his lungs.  In February 2017, one nodule in his right lung was noted as having grown since 2012.  In that medical record the condition was assessed as a parenchymal lung involvement with non-Hodgkin's lymphoma versus questionable second primary lung malignancy.  A pathology report from this month noted that a biopsy of the 10R lymph node showed no evidence of carcinoma, but consisted of a polymorphous population of small lymphocytes.  In March 2017, the Veteran underwent a pulmonary bronchoscopy due to high suspicion for second primary; however, no record within the claims file addresses any finding or pathology related to this procedure.  As such, the Board observes that further evidentiary development and a supplemental opinion are necessary.  

Accordingly, the case is REMANDED for the following action:

1. Please obtain all outstanding records of VA and non-VA respiratory/lung treatment since February 2017, to include results of March 2017 pulmonary bronchoscopy which included biopsy. 
 
2. Please request a supplement medical opinion by an appropriate reviewer to address the current nature and likely etiology of any diagnosed lung condition, not including COPD and asthma, to include lung nodules.  

Based on the October 2016 examination and a review of the record, the VA reviewer should provide opinions with supporting rationales as to the following.  If the clinician finds that an examination is necessary, please provide one. 

a. Is there any diagnosis associated with the Veteran's lung nodules, including the increasing right upper lobe (RUL) lung nodule noted in 2017 treatment records?  Please consider and discuss the Veteran's diagnosis of non-Hodgkin's lymphoma/follicular lymphoma, and whether the nodule was a second primary lung malignancy.  
b. Is it at least as likely as not (50 percent probability or higher) that any diagnosis related to the lung nodule had its onset in service or was otherwise related to service or any event thereof, including exposure to gasses, irritants or asbestos?  
c. If the lung nodule is associated with a diagnosis is it at least as likely as not (50 percent probability or higher) that this diagnosis had its onset in service or was otherwise related to service or any event thereof, including exposure to gasses, irritants or asbestos?  
d. Is it at least as likely as not (probability of at least 50 percent) that any current disability manifested by lung nodules was (i) caused or (ii) aggravated (an increase in disability) by a service-connected disability, including costochondritis?  Please ensure any response addresses aggravation in addition to causation.

The claims file should be made available to and reviewed by the clinician.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

If the clinician cannot provide an opinion without resort to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




